FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors and Persons Discharging Managerial Responsibility or Connected Persons GlaxoSmithKline Share Value Plan Withholding of shares to meet tax liabilities The table below sets out changes in the interests of a connected person of a Person Discharging Managerial Responsibility (PDMR) in the American Depositary Shares (ADS) of GlaxoSmithKline plc arising from the withholding of ADSs at a fair market value of $39.14 per ADS (the closing price on 26 February 2016 which was the business day prior to vesting) to meet tax liabilities following the vesting of the award granted in 2013 under the GlaxoSmithKline 2009 Share Value Plan (SVP). Name of PDMR Name of Connected Person Number of ADSs withheld to meet tax liabilities following the vesting of a SVP award Dr M Slaoui* Dr K Slaoui *Denotes an Executive Director The Company and the above individual were advised of this transaction on 29 February 2016. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 1 March 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:01 March, 2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
